             Case 1:21-cr-00086-PLF Document 18 Filed 04/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                v.                               :   Case No: 1:21-CR-86-PLF
                                                 :
ROBERT SANFORD                                   :
                                                 :
       Defendant.                                :

                                            ORDER

                                                                                 modify

conditions of release, and for good cause shown, it is HEREBY ORDERED that the motion is

GRANTED; and it is further

       ORDERED that Mr. Sanford shall be permitted to transport his children to activities

outside the Eastern District of Pennsylvania and within a twenty-five-mile radius of his

residence.




ENTERED this 12th
             ___ day of April, 2021.

                                                            _____________________________
                                                            The Honorable Paul L. Friedman
                                                            United States District Judge
